Case 1:17-cr-00123-LAP Document 942 Filed 06/29/21 Page 1 of 1
Law Office Of

Joaquin Perez
6780 Coral Way + Miami, Florida 33155
Phone (305) 261-4000 + Fax (305) 662-4067

Iplaw! @bellsouth. net
{Also admitted in Massachusetts and Rhode Island)

June 29, 2021

BY ECF

Honorable Loretta A. Preska

United States District Judge

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, New York 10007

Re: United States vy, Luis Gonzalez, 86 17 Cr. 123 (LAP)

Dear Judge Preska,

Defendant Luis Gonzalez is scheduled to be sentenced on July 13, 2021, at 10:00 a.m.
The parties respectfully request that sentencing be adjourned until sometime in September 2021.
Mr. Gonzalez recently underwent gastric surgery and is scheduled for a follow up procedure
sometime in late July 2021, AUSA Frank Balsamello will be in trial through mid-August.
Thereafter, he is scheduled to be on leave returning in September 2021.

Respectfully submitted,

a ia actyotuentd! Jal Poagute Perey
JOAQUIN PEREZ, ESQ.

Counsel for Defendant

” Sorember ar? 9 . NYB: 52376532
VON at W.00 KAN. EL Bar: 335339

SO ORDERED re ee 6780 Coral Way

Sb the Miami, Florida 33155
tr Tel: (305) 261-4000

Fax: (305) 662-4067
UNITED STATES DISTRICT JUDGE nal

Jplaw | @bellsouth.net
6| 50[R

cc: AUSA Frank J. Balsamello
AUSA Matthew Hellman

 

 
